935 F.2d 1286Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willie H. MITCHELL, Jr., Plaintiff-Appellant,v.Alfred W. KWASIKPUI, et al, Defendants-Appellees.
No. 91-2075.
United States Court of Appeals, Fourth Circuit.
Submitted June 3, 1991.Decided June 24, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Elizabeth City.  Franklin T. Dupree, Jr., Senior District Judge.  (MISC-91-4)
Willie H. Mitchell, Jr., appellant pro se.
E.D.N.C.
AFFIRMED.
Before WIDENER, MURNAGHAN and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Willie H. Mitchell, Jr., appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.1   Mitchell v. Kwasikpui, MISC-91-4 (E.D.N.C. Mar. 28, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



1
 We note in addition that federal courts do not have jurisdiction under 42 U.S.C. Sec. 1983 to review decisions made in state court proceedings.    District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 486 (1983)